





















LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT


AMONG


NEW EARTHSHELL CORPORATION,
AS SELLER,


WESTPORT ENERGY, LLC,




WESTPORT ENERGY ACQUISITION, INC.,
AS BUYER,


AND


CARBONICS CAPITAL CORPORATION








August 17, 2010




















 



 
 
 
 



 


 
TABLE OF CONTENTS
 


1.
CERTAIN DEFINITIONS
       
2.
PURCHASE OF LLC INTERESTS
       
3.
WARRANTIES AND REPRESENTATIONS RELATING TO BUYER AND CARBONICS
       
4.
WARRANTIES AND REPRESENTATIONS RELATING TO CARBONICS
       
5.
WARRANTIES AND REPRESENTATIONS RELATING TO SELLER AND WESTPORT
       
6.
COVENANTS
       
7.
ADDITIONAL AGREEMENTS
       
8.
CONDITIONS TO THE ACQUISITION
       
9.
CERTAIN TAX MATTERS
       
10.
TERMINATION
       
11.
GENERAL
       

 




SCHEDULES






SCHEDULE 3
BUYER’S DISCLOSURE SCHEDULE
   
SCHEDULE 4
SELLER’S DISCLOSURE SCHEDULE
   
SCHEDULE 6.7
POST-CLOSING CAPITAL STRUCTURE









EXHIBITS




EXHIBIT A
LLC INTEREST ASSIGNMENT
   
EXHIBIT B
NEW EARTHSHELL DEBENTURE
   
EXHIBIT C
SECURITY AGREEMENT
   
EXHIBIT D
GUARANTY AGREEMENT
   
EXHIBIT E
 
EXHIBIT F
PLEDGE AGREEMENT
 
GREENSHIFT INDEMNIFICATION
   
EXHIBIT G
STOCK PURCHASE AGREEMENT-SERIES 2 PREFERRED SHARES




--


 
 
 
 

LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT
 


 
This LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), dated as of
this 17th day of August, 2010 is entered into by and among WESTPORT ENERGY
ACQUISITION, INC., a Delaware corporation with a principal address at One Penn
Plaza, Suite 1612, New York, NY 10119 (“Buyer”), CARBONICS CAPITAL CORPORATION,
a Delaware corporation with a principal address at One Penn Plaza, Suite 1612,
New York, NY 10119 and the sole shareholder of Buyer (“Carbonics”), NEW
EARTHSHELL CORPORATION, a Delaware corporation with a principal address at 101
Hudson Street, Suite 3700, Jersey City, NJ 07302 (“Seller”), and  WESTPORT
ENERGY, LLC, a Delaware limited liability company with a principal address at
101 Hudson Street, Suite 3700, Jersey City, NJ 07302 (“Westport”).
 


A. Seller owns all of the Equity Interests in Westport (the “LLC Interests”).


B. Carbonics, which is publicly traded on the OTC Bulletin Board (“OTCBB”) under
the symbol “CICS”, is the owner of all of the outstanding capital stock of
Buyer.
 
C. Seller desires to sell the LLC Interests to Buyer, and Buyer desires to
purchase the LLC Interests from Seller.


D. The parties also desire that (i) Stephen Schoepfer shall be appointed to the
board of directors of Carbonics and the directors and officers of Carbonics, who
hold those positions immediately prior to the Closing, shall resign; (ii)
immediately following the Closing Carbonics shall sell its subsidiary,
Sustainable Systems, Inc., a Montana corporation (“Sustainable”); and (iii)
GreenShift Corporation (“Greenshift”) shall indemnify Carbonics and YA Global
Investments L.P., a Cayman Islands limited partnership (“YA Global”) (and their
respective directors, members, partners, officers, employees and agents) in
connection with certain existing and potential liabilities, all as more
particularly set forth in this Agreement.


Intending to be legally bound, the parties agree as follows:
 
1.           Certain Definitions.
 
“Action” shall mean any claim, action, cause of action or suit (in contract,
tort or otherwise), inquiry, proceeding or investigation by or before any
Governmental Authority.
 
“Affiliate” shall mean, any Person directly or indirectly controlling,
controlled by or under common control with the Carbonics Entities (or such
specified Person).  For purposes of this definition, the term “control”
including the terms “controlling”, “controlled by” and “under common control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through
ownership of voting securities or otherwise.
 
“Business” shall mean the collective business of the Carbonics Entities as such
business is currently conducted.
 
“Business Day” shall mean any day on which national banking institutions are
customarily open for the purpose of transacting business.
 
“Buyer Disclosure Schedule” shall mean the disclosure schedule set forth in
Schedule 4.
 
“Bylaws” shall mean the corporate bylaws of the Carbonics Entities, as they may
be amended, as from time to time in effect.
 
“Carbonics Entities” shall mean collectively, Carbonics, the Buyer, and
immediately upon the Closing, Westport.
 
“Certificate” shall mean any outstanding certificate or other document
representing an ownership interest in Westport.
 
“Charter” shall mean the certificate or articles of incorporation or
organization or other charter documents, certificate of limited partnership or
other organizational documents, including trust documents and limited liability
company operating agreements, of any Person (other than an individual), each as
from time to time in effect.
 
“Cross Guarantees” means that certain global guarantee agreement dated January
11, 2008, as amended, with Carbonics and Greenshift each as guarantor
thereunder, pursuant to which Carbonics has guaranteed certain obligations of
Greenshift and Greenshift has guaranteed certain obligations of Carbonics.
 
“Debt” shall mean all material obligations of such Person (i) for borrowed
money, (ii) evidenced by notes, bonds, debentures or similar instruments, other
than operating leases and (iii) the nature of guarantees of obligations of the
type described in clauses (i) and (ii) above of any other Person.
 
“Directors” shall mean the members of the board of directors and the managing
members, as the case may be, of the Carbonics Entities.
 
“Environmental Laws” shall mean any federal, state or local law as in effect as
of the date hereof relating to (i) releases or threatened releases of Hazardous
Substances; and (ii) the manufacture, handling, transport, use, treatment,
storage or disposal of Hazardous Substances.
 
“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended,
or any successor law and regulations and rules issued pursuant to that Act or
any successor law.
 
“Generally Accepted Accounting Principles” shall mean generally accepted
accounting principles in the United States as in effect and applied in the
preparation of Financial Statements.
 
“Hazardous Substance” shall mean (i) substances defined in or regulated as toxic
or hazardous under the following federal statutes and their state counterparts,
as well as these statutes implementing regulations in each case, as amended and
as in effect as of the date hereof:  the Hazardous Materials Transportation Act,
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Clean Water Act, The Safe Drinking
Water Act, the Asbestos Hazard Emergency Response Act, the Atomic Energy Act,
the Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act; (ii) petroleum and petroleum products, include crude oil and
any fractions thereof; (iii) natural gas, synthetic gas and any mixtures
thereof; (iv) PCBs and (v) asbestos.
 
“Legal Requirement” shall mean any material federal, state or local statute,
ordinance, code, rule or regulation, or any material Governmental Order, or any
material license, franchise, consent, approval, permit or similar right granted
under any of the foregoing.
 
“Lien” shall mean any material mortgage, pledge, lien, security interest,
attachment or encumbrance, provided, however, that the term “Lien” shall not
include (i) statutory liens for Taxes; (ii) encumbrances in the nature of zoning
restrictions, easements, rights or restrictions of record on the use of real
property if the same do not materially detract from the value of the property
encumbered thereby or materially impair the use of the property in the Business
as currently conducted or proposed to be conducted; (iii) statutory or common
law liens to secure landlords, lessors or renters under leases or rental
agreements confined to the premises rented; (iv) deposits or pledges made in
connection with, or to secure payment of, worker’s compensation, unemployment
insurance, old age pension programs mandated under applicable Legal Requirements
or other social security; (v) statutory or common law liens in favor of
carriers, warehousemen, mechanics and materialmen, statutory or common law liens
to secure claims for labor, materials or supplies and other like liens, and (vi)
restrictions on transfer of securities imposed by applicable state and federal
securities laws.
 
 “Material Adverse Effect” shall mean any event, occurrence, fact, condition or
change that is, or is reasonably expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
prospects, condition (financial or otherwise) or assets of any Carbonics
Entities, or (b) the ability of any party to consummate the transactions
contemplated hereby on a timely basis.
 
“MIF Debentures” shall mean all obligations owed to MIF directly or indirectly
by Carbonics, whether or not evidenced by a note, debenture, or other written
instrument, including, without limitation, the convertible debt issued on
September 30, 2009 and October 31, 2009.
 
“Officers” shall mean all officers of the Carbonics Entities.
 
“Ordinary Course of Business” shall mean the ordinary course of business
consistent with current custom and practice.
 
“Person” shall mean any individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated organization or other
entity other than any Governmental Authority.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor law and regulations and rules issued pursuant to that Act or any
successor law;
 
“Seller Disclosure Schedule” shall mean the disclosure schedule set forth in
Schedule 3.
 
“Series C Purchaser” shall mean 4 Sea-Sons LLC a Delaware limited liability
company.
 
“Share” shall mean any share of capital stock of the Carbonics Entities issued
and outstanding immediately prior to the Closing.
 
“Viridis” shall mean Viridis Capital, LLC, a New Jersey limited liability
company.
 
“YA Global Debentures” shall mean all secured convertible debentures, notes, or
other indebtedness now owed by Carbonics to YA Global or hereinafter incurred,
including, without limitation, the following: (a) debenture No. CCP-4 in the
original principal amount of $3,050,369 and an issuance date of February 8,
2008, (b) debenture No. CCP-3 in the original principal amount of $1,475,000 and
an issuance date of December 12, 2005; (c) debenture No. GSHF-3-1 in the
original principal amount of $570,000 and an issuance date of June 26, 2007, and
(d) debenture No. CICS-5 in the original principal amount of $4,000,000 and an
issuance date of June 30, 2009.


2.           PURCHASE OF LLC INTERESTS.
 
 
2.1        Sale of the LLC Interests.  On and subject to the terms and
conditions of this Agreement, at the Closing, Seller shall sell, assign,
transfer and deliver the LLC Interests to the Buyer. The assignment of the LLC
Interests shall be in the form set forth in Exhibit A (the “LLC Interest
Assignment”). The purchase of the LLC Interests by Buyer is referred to herein
as the “Acquisition”.


2.2        Purchase Price.  On and subject to the terms and conditions of this
Agreement, Buyer shall deliver the purchase price of [$29,653,031] at the
Closing.  The purchase price shall be paid by the issuance of a senior secured
convertible debenture by Carbonics as “borrower” and Seller as “lender” (the
“New Earthshell Debenture”) properly executed by Carbonics in the form set forth
in Exhibit B, which shall be guaranteed by the Carbonics Entities (including
Westport) and secured by all the assets of the Carbonics Entities, including the
LLC Interests purchased hereunder and the assets of Westport.


2.3             Pre-Closing Matters.


(a)              Deliveries.                   Carbonics shall deliver, or cause
to be delivered, the following items prior to the “Closing:”


(i)  
Evidence, satisfactory to New Earthshell, that all amounts owed (including all
principal and accrued interest) under the unsecured convertible debentures held
by RAKJ Holdings, Inc. have been paid in full.



(ii)  
Letter agreement from Minority Interest Fund (II), LLC (“MIF”) confirming that
they will convert the outstanding principal and accrued interest under the MIF
Debentures into 500,000,000 shares of Carbonics common stock, in satisfaction in
full of all the MIF Debentures.



(iii)  
Opinion letter from Carbonics’ attorney concluding that (i) shareholder approval
is not required in connection with the acquisition of the Westport LLC Interest
by Buyer and the related transactions contemplated by this Agreement, and (i)
that Carbonics is not, and since January 1, 2009 Carbonics has never been, an
issuer described in paragraph (i)(1)(i) (a shell company) of Rule 144 of the
Securities Act.



(iv)  
Agreement reversing the purported Series D Preferred shares pursuant to those
certain settlement agreements with two former shareholders of Sustainable
Systems, Inc., in form and substance satisfactory to New Earthshell.



(v)  
Letter agreement from MIF, in form and substance satisfactory to Seller,
agreeing that it will (a) assume all payment obligations with respect to the
default judgment entered against Carbonics in favor of Golden State Equity
Investors (“GSEI”) in the amount of $62,500.00 (“GSEI Judgment”); (b) obtain
GSEI’s written agreement (i) to the assumption of the GSEI Judgment obligations
by MIF; (ii) that GSEI will look solely to MIF with the respect to enforcement
of the GSEI Judgment and (iii) that GSEI will release Carbonics from any
liability in connection with the GSEI Judgment; and (c) indemnify and hold
harmless Carbonics and Westport from liability of any kind in connection with
the GSEI Judgment.



(vi)  
Carbonics shall provide an opinion letter from its attorney confirming that the
assignment of certain debentures issued by GS AgriFuels Corporation to Carbonics
was not effective and that such GS AgriFuels Debentures cannot be enforced
against Carbonics.



(vii)  
Certification in form and substance satisfactory to New Earthshell confirming
that the Carbonics Entities are not subject to any consulting agreements and
that all such prior agreements have expired and are of no further force and
effect.



(viii)  
 Such other pre-closing deliveries as the parties may agree upon.

 
2.4           The Closing.  Upon the terms and subject to the conditions
hereinbefore and hereinafter set forth, the consummation of this Agreement and
the Acquisition contemplated herein (the "Closing") shall take place at such
time and place on August 17, 2010, or, if all of the conditions to the Closing
are not satisfied on that date, on the first date thereafter on which all of
such conditions are satisfied. The date on which the Closing occurs is referred
to in this Agreement as the “Closing Date.”  The Closing may take place by
delivery and exchange of documents by facsimile or electronic mail with
originals to follow by overnight courier.


2.5           Deliveries and Actions of Seller at Closing.  At or prior to
Closing, Seller shall deliver (or cause to be delivered) to Buyer the following:
 
(a)  
      Assignment.  An executed counterpart of the LLC Interest Assignment;

  
(b)           Authorizing Resolutions.  Copies of resolutions duly adopted by
Seller authorizing and approving its performance of the transactions
contemplated hereby and the execution and delivery of this Agreement and the
Transaction Documents, certified as true and in full force as of the Closing
Date;
 
(c)           Company Documents.  The original minute books of Westport;
 
(d)           Resignations.  Signed written resignations of all managing members
and officers of Westport who hold such positions immediately prior to the
Closing.
 
(e)           Good Standing Certificate.  A certificate of existence or good
standing for Westport from the Secretary of State of its state of organization
dated no more than one (1) month prior to the Closing Date;


(f)           Execution of Agreements.  The Seller shall execute and deliver to
the other parties, copies of each of the transaction documents that are to be
signed by the Seller, including without limitation the LLC Interest Assignment,
Security Agreement, and Pledge Agreement.
   
2.6           Actions of Buyer and Carbonics at Closing.  At Closing, Buyer
and/or Carbonics shall deliver to Seller (unless another party is specified
below for such deliveries in lieu of, or in addition to, Seller) the following:
 
(a)           Payment of Purchase Price.  Carbonics shall deliver a fully
executed original of the New Earthshell Debenture, in a principal amount
representing the amount due pursuant to Section 1.2(a);


(b)           Indemnification.  Carbonics and the Buyers shall deliver a fully
executed counterpart of the GreenShift Indemnification
 
(c)           Authorizing Resolutions.  Copies of resolutions duly adopted by
Buyer and Carbonics authorizing and approving its performance of the
transactions contemplated hereby and the execution and delivery of this
Agreement and the Transaction Documents, certified as true and in full force as
of the Closing Date;
  
(d)           Resignations. Written resignations of (i) all of Carbonics’
officers, who hold those positions immediately prior to the Closing, which shall
provide that such resignations shall become effective immediately following the
Closing and (ii) all of Carbonics’ directors, who hold those positions
immediately prior to the Closing, which shall provide that such resignations
shall become effective ten (10) days following the mailing the 14 f-1
Information Statement;
(e)           Security Agreement.  An executed original security agreement (the
“Security Agreement”) securing the New Earthshell Debenture in the form set
forth in Exhibit C to this Agreement signed by Carbonics, the Buyer, Westport
and the other Carbonics subsidiaries identified therein;


(g)           Guaranty Agreement. An executed original guaranty agreement (the
“Guaranty Agreement”) guarantying certain obligations of Carbonics to Seller in
the form set forth in Exhibit D to this Agreement signed by Westport, the Buyer,
and the other parties identified therein;


(h)           Pledge Agreement. An executed original pledge agreement (“Pledge
Agreement”) securing the New Earthshell Debenture in the form set forth in
Exhibit E to this Agreement signed by Carbonics, Westport, the Buyer, and the
other parties identified therein; and


(i)            Other.  Such other instruments and documents as Seller may
reasonably request to effect the transactions contemplated hereby.
 
2.7           Taking of Necessary Action; Further Action.  The Buyer, Seller,
Westport and Carbonics will take all reasonable and lawful action as may be
necessary or appropriate in order to effectuate the Acquisition in accordance
with this Agreement as promptly as possible.


 
3.           Warranties and Representations Relating to Buyer and Carbonics.
 
Buyer and Carbonics hereby jointly and severally represent and warrant to Seller
and Westport as follows, subject to any exceptions to such warranties and
representations as may be specified in the Buyer Disclosure Schedule:
 
3.1           Due Organization, Authorization and Good Standing of the Carbonics
Entities. The Carbonics Entities are duly organized, validly existing and in
good standing under the laws of their respective jurisdiction of
organization.  The Carbonics Entities are qualified to do business and are in
good standing as a foreign Person, as the case may be, in each jurisdiction in
which the ownership of its properties and the nature and extent of the
activities transacted by it makes such qualification necessary. The Carbonics
Entities have full corporate power and corporate authority to carry on their
respective businesses, to own and use the properties owned and used by them and
to perform their obligations under this Agreement.
 
3.2           Capitalization.  All of the issued and outstanding shares of
capital stock of the Carbonics Entities are duly authorized, validly issued,
fully paid and non-assessable. Carbonics is the sole shareholder of Buyer and
owns all of the outstanding capital stock of Buyer. The capitalization summaries
set forth in §3.2 of the Buyer Disclosure Schedule reflect the outstanding
capital stock, warrants, options and convertible debentures of each of the
Carbonics Entities, and except as set forth therein, there are no warrants,
rights, options, conversion privileges, stock purchase plans or other
contractual obligations which obligate the Carbonics Entities to offer, issue,
purchase or redeem any shares of their capital stock or other ownership interest
or debt or other securities convertible into or exchangeable for capital stock
or such other ownership interest (now, in the future or upon the occurrence of
any contingency) or which provides for any equity appreciation or similar right.
 
3.3           Authority Relative to this Agreement.  The Carbonics Entities have
the requisite power and authority to enter into, execute, deliver and perform
this Agreement, and/or to consummate all transactions contemplated thereby. The
execution and delivery of this Agreement by the relevant Carbonics Entities and
the consummation by the applicable Carbonics Entities of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action, and no other corporate or partnership proceedings on the part
of the Carbonics Entities are necessary to authorize this Agreement or to
consummate the transactions so contemplated.  This Agreement is the valid and
legally binding obligation of the applicable Carbonics Entities, enforceable
against them in accordance with the terms, subject to bankruptcy, insolvency,
moratorium, reorganization and similar laws of general applicability affecting
the rights and remedies of creditors and to general principles of equity,
regardless of whether enforcement is sought in proceedings in equity or at law.
 
3.4           No Violation or Approval.
 
(a)           Except as set forth on §3.4 of the Buyer Disclosure Schedule, the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby will not result in the breach or violation
of, or a default under the Charter or Bylaws of any of the Carbonics Entities,
or any statute applicable to the Carbonics Entities or any material agreement to
which the Carbonics Entities are a party or by which any of its properties are
bound, any fiduciary duty or any order, judgment, decree, rule or regulation of
any court or any Government Authority or body having jurisdiction over the
Carbonics Entities or its properties, except where such failure would not have a
Material Adverse Effect.  Except as set forth in §3.4 of the Buyer’s Disclosure
Schedule, no consent, approval, order or authorization of, or negotiation,
declaration or filing with, any Governmental Authority or entity or other party
is required of, and has not been obtained or made by any of the Carbonics
Entities in connection with the execution and delivery of this Agreement or the
consummation of any of the transaction contemplated hereby, except where such
failure would not have a Material Adverse Effect.
 
(b)           There is no Action pending against, affecting or, to the knowledge
of the Directors or Officers, threatened against any of the Carbonics Entities
or any of their respective properties before any court or arbitrator or any
governmental body, agent or official which in any manner challenges or seeks to
prevent, enjoin, alter or materially delay any of the transactions contemplated
by this Agreement or would materially adversely effect the Carbonics Entities’
ability to consummate the transactions contemplated hereby.
 
3.5           SEC Documents
(a) All statements, reports, schedules, forms, exhibits and other documents
required to have been filed by Carbonics with the U.S. Securities and Exchange
Commission (the “SEC“) for the two years prior to the date hereof (the "SEC
Documents") have been so filed and Carbonics is not delinquent in respect of any
such required filings.  Carbonics Entities are engaged only in the business
described in the SEC Documents and the SEC Documents contain a complete and
accurate description in all material respects of the business of the Carbonics
Entities, taken as a whole.
(b) At the time of filing thereof, the SEC Documents complied as to form in all
material respects with the requirements of the Exchange Act and did not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
(c) Each registration statement and any amendment thereto filed by Carbonics
pursuant to the Securities Act and the rules and regulations thereunder, as of
the date such statement or amendment became effective, complied as to form in
all material respects with the Securities Act and did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading; and each
prospectus filed pursuant to Rule 424(b) under the Securities Act, as of its
issue date and as of the closing of any sale of securities pursuant thereto did
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.
 
3.6           Financial Statements, Etc.  Carbonics‘ consolidated quarterly and
annual audited financial statements are contained in the Form 10-Qs and Form
10-Ks filed to date by Carbonics with the U.S. Securities and Exchange
Commission via EDGAR (the “Financial Statements”). The Financial Statements
present fairly, in all material respects, the combined financial position of the
Carbonics Entities and the combined results of their operations as of the dates
and for the periods specified therein in conformity with Generally Accepted
Accounting Principles.
 
3.7           Absence of Changes; Operations in Ordinary Course.
 
(a)           Except as set forth on §3.7(a) of the Buyer Disclosure Schedule,
and except as otherwise required or permitted by the terms of this Agreement,
since December 31, 2009, the Carbonics Entities have not incurred any liability
of any nature whatsoever, whether absolute, accrued, contingent, determined,
determinable or otherwise, nor has there occurred any condition, situation or
set of circumstances which could reasonably result in such a liability, in each
case other than (i) liabilities incurred in the Ordinary Course of Business,
(ii) liabilities to the extent covered by insurance, and (iii) such liabilities
as do not and will not have a Material Adverse Effect.
 
(b)           Since December 31, 2009, and except as set forth on §3.7(b) of the
Buyer Disclosure Schedule, the Carbonics Entities have not (i) increased the
compensation of any of its directors, officers, employees or affiliates other
than in the Ordinary Course of Business, (ii) incurred any Debt,  (iii) entered
into or performed any contract, agreement, deed, mortgage, lease, license, other
instrument, commitment, undertaking, arrangement or understanding, or other
transaction, not in the Ordinary Course of Business, other than as specifically
contemplated by this Agreement, or (iv) made any loan or advance of funds or
assets of any kind, or forgiven any loan or advance to any Person other than in
the Ordinary Course of Business.
 
3.8           Taxes.
 
(a)           For the purposes of this Agreement, “Tax” or “Taxes” shall mean
taxes, fees, levies, duties, tariffs, imposts, and governmental impositions or
charges of any kind in the nature of (or similar to) taxes, payable to any
federal, state, local or foreign taxing authority, including, without
limitation, (i) income, franchise, profits, gross receipts, ad valorem, net
worth, value added, sales, use, service, real or personal property, special
assessments, capital stock, license, payroll, withholding, employment, social
security, workers’ compensation, unemployment compensation, utility, severance,
production, excise, stamp, occupation, premiums, windfall profits, transfer and
gains taxes, and (ii) interest, penalties, additional taxes and additions to tax
imposed with respect thereto; and “Tax Returns” shall mean returns, reports, and
information statements with respect to Taxes required to be filed with the
Internal Revenue Service (“IRS”) or any other federal, foreign, state or
provincial taxing authority, domestic or foreign, including, without limitation,
consolidated, combined and unitary tax returns.
 
(b)           Except as set forth on §3.8(b) of the Buyer Disclosure Schedule,
the Carbonics Entities have duly filed, on a timely basis all Tax Returns which
they are required to file, and all material liabilities for Tax (including
interest and penalties) have been paid.  The Carbonics Entities have paid all
required withholding taxes with respect to employees and independent
contractors.  Except as set forth in §3.8(b) of the Buyer Disclosure Schedule,
there are in effect no waivers or extensions of the applicable statutes of
limitations for tax liabilities for any period.  Except as set forth in §3.8 of
the Buyer Disclosure Schedule, no taxing authority has asserted either orally or
in writing any adjustment that could result in an additional Tax for which the
Carbonics Entities are or may be liable and there is no pending audit,
examination, investigation, dispute, proceeding or claim for which the Carbonics
Entities have received notice relating to any Tax for which any one of them is
or may be liable.
 
 (c)           Except as set forth in §3.8(c) of the Buyer Disclosure Schedule,
there are no agreements in writing with any taxing authority by the Carbonics
Entities.
 
(d)           Except as set forth in §3.8(d) of the Buyer Disclosure Schedule,
the Carbonics Entities have not been nor is it included in any consolidated,
affiliated, combined, unitary or other similar Tax Returns and there are no tax
sharing agreements to which the Carbonics Entities have now or ever has been a
party.
 
(e)           Except as set forth in §3.8(e) of the Buyer Disclosure Schedule,
the Carbonics Entities are not a party to any agreement, contract, arrangement
or plan that would result in the payment of any “excess parachute payments”
within the meaning of Code Section 280G (or any comparable provision of state,
local or foreign law).
 
3.9           Title to Assets. The Carbonics Entities have good and marketable
title to all of the assets reflected in the Financial Statements as owned by
them (other than assets disposed of since the date of the last Financial
Statements in the Ordinary Course of Business or as contemplated by this
Agreement) or acquired by them since the date of the last Financial Statements,
free and clear of any and all Liens, except as set forth in §3.9 of the Buyer
Disclosure Schedule.
 
3.10           Real Property. §3.10 of the Buyer Disclosure Schedule lists all
real property leased or subleased by the Carbonics Entities.  Each real property
owned, lease or sublease listed in §3.10 of the Buyer Disclosure Schedule is
legal, valid, binding and enforceable and is in full force and effect except
where the illegality, invalidity, nonbinding nature, unenforceability or
ineffectiveness would not have a Material Adverse Effect, and no event or
condition exists which constitutes or, with the giving of notice or the passage
of time or both, would constitute a material default by the Carbonics Entities
as lessee under any such lease or sublease.
 
3.11           Operations in Conformity with Law, Etc.  Except as set forth in
§3.11 of the Buyer Disclosure Schedule, the Carbonics Entities have not been nor
are in violation of, or in default under, any Legal Requirement, except for such
violations and defaults as do not and will not have a Material Adverse Effect.
 
3.12           Employee Matters; Benefit Plans.  Except as provided §3.12 of the
Buyer Disclosure Schedule:
 
(a)           The Carbonics Enties do not maintain any plan, program or
arrangement that is an “employee benefit plan” within the meaning of Section
3(3) of the Employee Retirement Income Security Act (“ERISA”) or that otherwise
provides for fringe benefits to any employee or former employee of the Carbonics
Entities or any of their dependents, including without limitation benefits in
the nature of medical, life or disability insurance, retirement plans, stock
purchase, stock option, equity incentive compensation or equity bonus plans
(together, the “Company Plans”);
 
(b)           The Company Plans are in compliance with applicable Legal
Requirements;
 
(c)           The Company Plan does not provide for medical insurance benefits
following termination of employment except as required by applicable Legal
Requirements; and
 
(d)           There are no pending or, to the knowledge of the Officers or
Directors, threatened claims with respect to any Company Plan, except for claims
for benefits in the normal course, and no Company Plan is the subject of an
audit or examination by a Governmental Authority.
 
3.13           Labor Relations.  Except as set forth in §3.13 of the Buyer
Disclosure Schedule hereto, there presently is no existing dispute or
controversy between the Carbonics Entities and any of its employees which has
had, or is reasonably likely to have, a Material Adverse Effect.  The Carbonics
Entities are in compliance in all material respects with all written employment
agreements.  Except as set forth in §3.13 of the Buyer Disclosure Schedule, none
of the Carbonics Entities’ employees are represented by a labor union.
 
3.14           Licenses, Etc. All material governmental or regulatory licenses
and permits used by the Carbonics Entities are in full force and effect and no
violations have been recorded in respect thereof.  No proceeding or
investigation is pending or, to the knowledge of the Officers or Directors,
threatened which could have the effect, directly or indirectly, of revoking or
limiting in any way any such license or permit, except for such failures to be
in full force and effect, such violations, and such proceedings or
investigations as in the aggregate do not and will not have a Material Adverse
Effect.
 
3.15           Trademarks, Marks, Etc. Listed in §3.15 of the Buyer Disclosure
Schedule are all material trademarks, service marks and copyrights owned or used
by the Carbonics Entities.   Except as set forth in §3.15 of the Buyer
Disclosure Schedule, to the knowledge of the Officers or Directors, no other
Person uses or has used, the tradenames, trademarks, service marks or
other  marks, names, copyrights or proprietary rights owned or used by the
Carbonics Entities.  The Carbonics Entities’ right to each such trademark,
service mark or other mark, names, copyrights and proprietary rights is held by
it free and clear of all Liens, and no claims have been asserted or, to the
knowledge of the Officers or Directors, are threatened by any Person to prevent
or in any way limit the use or exercise by the Carbonics Entities of any of such
assets or to challenge the validity or effectiveness of the ownership thereof by
the Carbonics Entities.
 
3.16           Environmental Matters.  The Carbonics Entities are, as of the
date hereof, in compliance with all Environmental Laws.  There is, as of the
date hereof, no Action pending or, to the knowledge of the Officers or
Directors, threatened against the Carbonics Entities in respect of (i)
noncompliance by the Carbonics Entities with any Environmental Laws or (ii) the
release or threatened release into the environment of any Hazardous Substance by
the Carbonics Entities or (iii) the handling, storage, use, transportation or
disposal of any Hazardous Substance by the Carbonics Entities.
 
3.17           Contractual Obligations. §3.17 of the Buyer Disclosure Schedule
contains a true and complete list of all contracts, agreements, deeds,
mortgages, leases, licenses, instruments, commitments, undertakings,
arrangements or understandings, written or oral, and to which or by which the
Carbonics Entities are a party or otherwise bound, which are of the types
described below (collectively “Contractual Obligations”):
 
(a)           All employment agreements, consulting agreements and all
outstanding offers of employment.
 
(b)           All Contractual Obligations to sell, lease (as lessor) or
otherwise dispose of any personal property or asset of the Carbonics Entities
except in the Ordinary Course of Business;
 
(c)           All Contractual Obligations pursuant to which the Carbonics
Entities possess, use or lease (as lessee) any personal property or assets
pursuant to which the Carbonics Entities pay, accrue expenses of, or incur
charges of at least $5,000 per annum;
 
(d)           To the knowledge of Officers and Directors, all Contractual
Obligations pursuant to which the Carbonics Entities provide services to a third
party.
 
The Carbonics Entities, to the knowledge of the Officers and Directors, are not
in default under or in breach or violation of, nor has an event occurred in
which (with or without notice, lapse of time or both) would constitute a default
by the Carbonics Entities or, to the knowledge of the Officers and Directors, or
any party under any Contractual Obligation, other than defaults, breaches or
violations of such Contractual Obligations as will not have a Material Adverse
Effect.
 
3.18           Accounts Payable & Receivable. §3.18 of the Buyer Disclosure
Schedule sets forth all accounts payable and receivable with respect to each
Carbonics Entity as of the date of this Agreement. Except as set forth in §3.18
of the Buyer Disclosure Schedule, no accounts receivable have been assigned or
pledged to any other Person, and no setoff to any such account has been asserted
by the account obligor in excess of reserves provided therefore.
 
3.19           Bank Accounts. §3.19 of the Buyer Disclosure Schedule lists all
bank, money market, savings and similar accounts and safe deposit boxes of the
Carbonics Entities, specifying the account numbers and the authorized
signatories or persons having access to them.
 
3.20           Insurance. §3.20 of the Buyer Disclosure Schedule accurately sets
forth a list of all current policies of insurance held by the Carbonics
Enties.  All such policies of insurance are in full force and effect, and no
notice of cancellation has been received with respect thereto, and all premiums
owed to date have been paid in full.
 
3.21           Brokers, Finders, Etc. No broker, finder or investment banker or
other party is entitled to any brokerage, finder’s or similar fee or commission
in connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of any of the Carbonics Entities.
 
3.22           Affiliated Transactions. Except as set forth in §3.22 of the
Buyer Disclosure Schedule, none of the Directors or Officers, or to the
knowledge of the Directors or Officers, any members of their immediate families
owns, directly or indirectly (whether as undisclosed principal or otherwise),
individually or collectively, any interest in any corporation (other than
holdings in any such corporation, the stock of which is publicly traded, which
do not constitute more than five percent (5%) of the voting stock of such
corporation), partnership, firm or other entity which has any agreement,
arrangement or other contractual relationship with the Carbonics Entities.
 
3.23           Charter, Bylaws, Minutes and Permits.  The Carbonics Entities
have heretofore delivered or caused to be delivered (or will hereinafter deliver
or cause to be delivered prior to the Closing Date) to Seller or its counsel
accurate and complete copies of the Charter, Bylaws, directors’ and
stockholders’ minutes and written consents and stock and/or LLC membership books
for the Carbonics Entities.  Nothing contained in any of the foregoing prevents
or adversely affects the consummation of the transactions contemplated by this
Agreement.
 
3.24           Litigation. There is no Action pending against, affecting or, to
the knowledge of the Directors or Officers, threatened against the Carbonics
Entities or any of its respective properties before any court or arbitrator or
any governmental body, agent or official which seeks damages, affects any of the
property or Assets of the Carbonics Entities or in any manner challenges or
seeks to prevent, enjoin, alter or materially delay any of the transactions
contemplated by this Agreement or would materially adversely affect the
Carbonics Enties’ ability to consummate the transactions contemplated hereby.
 
3.25           Joint Ventures. The Carbonics Entities are not partners,
co-tenants, joint venturers or otherwise a participant in any partnership, joint
venture, co-tenancy or other jointly owned business undertaking.
 
3.26           Restrictive Covenants. The Carbonics Entities are not a party to
or bound or affected by any commitment, agreement or document which limits the
freedom of the Carbonics Entities to compete in any line of business, transfer
or move any of the Assets or operations or which does or could materially and
adversely affect the business practices, operations or condition of their
respective businesses or the continued operation of their respective businesses
after the Closing.
 
3.27           Worker’s Compensation. There are no notices of assessment or any
other communications which the Carbonics Entities have received from any
workplace safety and insurance board or similar authorities and there are no
assessments which have not been paid or accrued on the date hereof, and there
are no facts or circumstances which may result in a material increase in
liability to any of the Carbonics Entities from any applicable workers'
compensation legislation or applicable employee health and safety, training or
similar legislation, regulations or rules after the Closing Date.
 
3.28           Acknowledgment Regarding Buyer’s Purchase of the Convertible
Debentures.  The Carbonics Entities acknowledges and agrees that the Seller is
acting solely in the capacity of an arm’s length party with respect to this
Agreement and the transactions contemplated hereby.  The Carbonics Entities
further acknowledges that the Seller is not acting as a financial advisor or
fiduciary of the Carbonics Entities (or in any similar capacity) with respect to
this Agreement and the transactions contemplated hereby and any advice given by
the Seller or any of their respective representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to the Seller’s sale of the LLC Interests.  The Carbonics Entities
further represents to the Seller that the Carbonics Entities’ decision to enter
into this Agreement has been based solely on the independent evaluation by the
Carbonics Entities and its representatives.
 
4.           Warranties and Representations Relating to Carbonics. Carbonics
represents and warrants to Seller as follows:
 
4.1           Title to Shares of Buyer.  Carbonics is the record and beneficial
owner of all of the outstanding capital stock of Buyer. Carbonics has sole
voting power and sole power to issue instructions with respect to voting, sole
power of disposition, sole power of exercise or conversion and the sole powers
to demand appraisal rights, in each case with respect to all of the Shares of
Buyer.
 
4.2           No Liens.  The Shares of Buyer are now, and at all times during
the term hereof, will be held by Carbonics, free and clear of all Liens,
proxies, voting trusts or agreements, understandings or arrangements or any
other encumbrances whatsoever, except for liens to YA Global or to the Seller.
 
4.3           Authorization; Conflict; Valid and Binding Obligation. When issued
in accordance herewith, the New Earthshell Debenture will be duly and validly
authorized by all requisite corporate action of Carbonics.  Carbonics has full
right, power and capacity to execute, deliver and perform its obligations under
the New Earthshell Debenture. No governmental license, permit or authorization
and no registration or filings with any court, governmental authority or
regulatory agency is required in connection with the Carbonics’ execution,
delivery and/or performance of the New Earthshell Debenture, other than any
filings required by applicable federal and state securities laws. The execution,
delivery and performance of the New Earthshell Debenture, the consummation of
the transactions herein contemplated and the compliance with the terms of the
New Earthshell Debenture by Carbonics will not violate or conflict with any
provision of the Articles of Incorporation, as amended or By-laws of the
Company, or any agreement, instrument, law or regulation to which Carbonics is a
party or by which Carbonics may be bound. The New Earthshell Debenture, upon
execution and delivery by Carbonics, will represent the valid and binding
obligation of Carbonics enforceable in accordance with its terms.
 
4.4           Capitalization.  The authorized capital stock of the Carbonics
consists of 10,000,000,000 shares of Common Stock and 1,000,000 shares of
Secires C Preferred Stock, par value $0.001 (“Preferred Stock”) of which
2,879,307,216 shares of Common Stock and 921,890 shares of Preferred Stock are
issued and outstanding.  All of the outstanding shares of capital stock of
Carbonics are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  Except as disclosed in Schedule
4.4: (i) none of Carbonics' capital stock is subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Carbonics; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of Carbonics or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which Carbonics or any of its
subsidiaries is or may become bound to issue additional capital stock of
Carbonics or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of Carbonics or any of its subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of Carbonics
or any of its subsidiaries or by which Carbonics or any of its subsidiaries is
or may become bound; (iv) there are no financing statements securing obligations
in any material amounts, either singly or in the aggregate, filed in connection
with Carbonics or any of its subsidiaries; (v) there are no outstanding
securities or instruments of Carbonics or any of its subsidiaries which contain
any redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which Carbonics or any of its subsidiaries is
or may become bound to redeem a security of Carbonics or any of its
subsidiaries; (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the New Earthshell Debenture; (vii) Carbonics does not have any stock
appreciation rights or "phantom stock" plans or agreements or any similar plan
or agreement; and (viii) Carbonics and its subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of
Carbonics' or its subsidiaries' respective businesses and which, individually or
in the aggregate, do not or would not have a Material Adverse Effect.  Carbonics
has furnished to the Seller true, correct and complete copies of the Carbonics'
Charter, as amended and as in effect on the date hereof, and the Carbonics's
Bylaws, as amended and as in effect on the date hereof, and the terms of all
securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect
thereto.  No further approval or authorization of any stockholder, the Board of
Directors of the Carbonics or others is required for the issuance and sale of
the New Earthshell Debenture.  There are no stockholders agreements, voting
agreements or other similar agreements with respect to Carbonics’ capital stock
to which Carbonics is a party or, to the knowledge of the Carbonics, between or
among any of the Carbonics’ stockholders.
 
4.5           No General Solicitation.  Neither Carbonics, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the New Earthshell Debenture.
 
4.6           No Integrated Offering.  Neither Carbonics, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the New
Earthshell Debenture under the Securities Act or cause this offering of the New
Earthshell Debenture to be integrated with prior offerings by Carbonics for
purposes of the Securities Act.
 
4.7           Private Placement. Assuming the accuracy of the Seller’s
representations and warranties set forth in Section 5, no registration under the
Securities Act is required for the offer and sale of the New Earthshell
Debenture by Carbonics to the Seller as contemplated hereby.
 
4.8           Reporting Status.  With a view to making available to the Seller
the benefits of Rule 144 or any similar rule or regulation of the SEC that may
at any time permit the Seller to sell securities of Carbonics to the public
without registration, and as a material inducement to the Seler’s acceptance of
the New Earthshell Debenture, Carbonics represents and warrants to the
following: (i) the Company is, and has been for a period of at least 90 days
immediately preceding the date hereof, subject to the reporting requirements of
section 13 or 15(d) of the Exchange Act (ii) the Company has filed all required
reports under section 13 or 15(d) of the Exchange, as applicable, during the 12
months preceding the date hereof (or for such shorter period that the Company
was required to file such reports), (iii) the Company is not an issuer defined
as a “Shell Company” as defined in paragraph (i)(1)(i) of Rule 144, and (iv) the
Company ceased to be an issuer defined as a “Shell Company” on or about December
22, 2004.
 
5.           Warranties and Representations Relating to the Seller and
Westport.  Seller and Westport, jointly and severally, hereby represent and
warrant to the Buyer and Carbonics as follows:
 
5.1           Due Organization, Authorization and Good Standing of Seller.  The
Seller is duly organized, validly existing and is in good standing under the
laws of the Delaware.
 
5.2.           Authority Relative to this Agreement.  Seller and Westport have
the requisite corporate power and corporate authority to execute, deliver and
perform this Agreement, and consummate all transactions contemplated
hereby.  The execution and delivery of this Agreement by Seller and Westport and
the consummation by the Seller and Westport of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action,
and no other corporate proceedings on the part of Seller or Westport are
necessary to authorize this Agreement or to consummate the transaction so
contemplated.  This Agreement is the valid and legally binding obligation of
Seller and Westport, enforceable against them in accordance with its terms,
subject to bankruptcy, insolvency, moratorium, reorganization and similar laws
of general applicability affecting the rights and remedies of creditors and to
general principles of equity, regardless of whether enforcement is sought in
proceedings in equity or at law.
 
5.3           No Violation or
Approval.                                           Except as set forth in §5.3
of Seller’s Disclosure Schedule, the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
result in the breach or violation of, or a default under the Charter or Bylaws
of Seller or Westport, or any statute applicable to Seller or Westport or any
material agreement to which Seller or Westport is a party or by which any of its
properties are bound, any fiduciary duty or any order, judgment, decree, rule or
regulation of any court or any Government Authority or body having jurisdiction
over Seller or Westport or its properties, except where such failure would
result in any change in or effect on the business of Seller and Westport, which
has a material adverse effect on the ability of Seller or Westport to consummate
the transactions contemplated by this Agreement.   Except as set forth in §5.3
of Seller’s Disclosure Schedule, no consent, approval, order or authorization
of, or negotiation, declaration or filing with, any Governmental Authority or
entity or other party is required of, and has not been obtained or made by
Seller in connection with the execution and delivery of this Agreement or the
consummation of any of the transactions contemplated hereby.
 
5.4           Litigation. There is no Action pending against, affecting or, to
the knowledge of Seller or Westport, threatened against either of them or any of
their respective properties before any court or arbitrator or any governmental
body, agent or official which in any manner challenges or seeks to prevent,
enjoin, alter or materially delay any of the transactions contemplated by this
Agreement or would materially adversely affect Seller’s ability to consummate
the transactions contemplated hereby.
 
5.5           Brokers, Finders, Etc.  Except as set forth in §5.5 of Seller’s
Disclosure Schedule, the obligation of which to pay is an obligation of Seller
or Westport, no broker, finder or investment banker or other party is entitled
to any brokerage, finder’s or similar fee or commission in connection with the
transactions contemplated by this Agreement based on arrangements made by or on
behalf of Seller or Westport.
 
5.5           Additional Representations of the Seller. In connection with the
acquisition of the New Earthshell Debenture, the Seller represents and warrants
as follows:


(a)  Investment Purpose.  The Seller is acquiring the New Earthshell Debenture
for its own account for investment only and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the Securities Act; provided,
however, that by making the representations herein, the Seller reserves the
right to dispose of the New Earthshell Debenture at any time in accordance with
or pursuant to an effective registration statement covering such New Earthshell
Debenture or the shares of common stock underlying it, or an available exemption
under the Securities Act.  The Seller does not presently have any agreement or
understanding, directly or indirectly, with any person to distribute the New
Earthshell Debenture or the shares of common stock underlying it.


(b)  Reliance on Exemptions.  The Seller understands that the New Earthshell
Debenture is being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that Carbonics is relying in part upon the truth and accuracy of, and
the Sellers compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Seller set forth herein in order to
determine the availability of such exemptions and the eligibility of the Seller
to acquire the New Earthshell Debenture.


(c)  Information.  The Seller and its advisors (and his or, its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of Carbonics and information he deemed material to making an
informed investment decision regarding its acquisition of the New Earthshell
Debenture.  The Seller and its advisors, if any, have been afforded the
opportunity to ask questions of Carboncis and its management.  Neither such
inquiries nor any other due diligence investigations conducted by the Seller or
its advisors, if any, or its representatives shall modify, amend or affect the
Seller’s right to rely on the representations and warranties contained
herein.  The Seller understands that its investment in the New Earthshell
Debenture involves a high degree of risk.


(d)  Transfer or Resale.  The Seller understands that: (i) the New Earthshell
Debenture and the shares of common stock underlying it have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Seller shall have delivered to Carbonics an
opinion of counsel, in a generally acceptable form, to the effect that such
securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration requirements, or (C)
The Seller provides Carbonics with reasonable assurances (in the form of seller
and broker representation letters) that such securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act, as amended (or a successor rule thereto) (collectively, “Rule 144”), in
each case following the applicable holding period set forth therein; (ii) any
sale of the securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither Carbonics nor any other
person is under any obligation to register the securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.


(e)  Legends.  The Seller agrees to the imprinting, so long as is required by
this Section, of a restrictive legend in substantially the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT
WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.


Certificates evidencing the shares underlying the New Earthshell Debenture shall
not contain any legend (including the legend set forth above), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such shares pursuant to Rule 144,
(iii) if such shares are eligible for sale under Rule 144, or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC).
 
6.           Covenants.
 
6.1           Conduct of Business by the Carbonics Entities Pending the
Closing.  From the date hereof and on and prior to the Closing, except as
otherwise disclosed, permitted or required by this Agreement, the Carbonics
Entities will conduct business only in the Ordinary Course of Business and
substantially as presently operated and use reasonable efforts to maintain the
value of the Business as a going concern.  From the date hereof and prior to the
Closing, the Carbonics Entities will not, without the prior written consent of
the Seller, which consent shall not be unreasonably delayed, conditioned, or
withheld:
(i)  
enter into any transactions otherwise than on an arms’ length basis with any
Affiliate of the Carbonics Entities (other than as contemplated by this
Agreement and the transactions in the Ordinary Course of Business of the
Carbonics Entities);

(ii)  
pay any compensation other than in the Ordinary Course of Business or increase
any compensation of any officer or employee other than such increases in
compensation for employees as may be made in the Ordinary Course of Business;

(iii)  
enter into any new contracts or agreements to incur any Debt (including without
limitation, any capital lease) except in the Ordinary Course of Business;

(iv)  
amend the Charter, or Bylaws of the Carbonics Entities;

(v)  
sell, lease or otherwise dispose of any material assets (except for sales and
other dispositions in the Ordinary Course of Business and as may otherwise be
permitted by the terms of this Agreement);

(vi)  
propose or adopt any changes to the accounting principles used by the Carbonics
Entities material to its financial condition or business except as permitted by
Generally Accepted  Accounting Principles;

(vii)  
make any capital expenditures in any month with respect to the Business or enter
into any contract or commitment therefor other than in the Ordinary Course of
Business;

(viii)  
pay any dividends; or

(ix)  
commit to do any of the foregoing.

 
6.2           Restrictions on Transfer, Proxies and Noninterference.  Each of
the Carbonics Entities shall not, directly or indirectly, except pursuant to the
terms of this Agreement (i) offer for sale, sell, transfer, tender, pledge,
encumber, assign or otherwise dispose of, or enter into any contract, option or
other arrangement or understanding with respect to or consent to the offer for
sale, transfer, tender, pledge, encumbrance, assignment or other disposition of,
any or all Carbonics Entities’ Shares; (ii) grant any proxies or powers of
attorney, deposit any such Carbonics Entities‘ Shares into a voting trust or
enter into a voting agreement with respect to any such Carbonics Entities’
Shares; or (iii) take any action that would make any representation or warranty
contained in Section 4 (Warranties and Representations Relating to Buyer and
Carbonics) untrue or incorrect or have the effect of preventing or disabling any
Carbonics Entity from performing its obligations under this Agreement.
 
6.3           Series C Preferred Shares.
 
Carbonics shall cause Viridis to assign and transfer to the Series C Purchaser
at the Closing all Series C Preferred Shares owned by Viridis and shall also
cause Viridis to enter into a Stock Purchase Agreement with the Series C
Purchaser, substantially in the form set forth in Exhibit G, in connection with
such assignment and transfer of the Series C Preferred shares.
 
6.4           14f-1 Information Statement.  Within 5 days of the execution of
this Agreement, Carbonics shall file with the SEC and mail to its stockholders a
Schedule 14F-1 Information Statement pursuant to Section 14(f) of the Exchange
Act (the “Schedule 14F”) setting forth, among other information required to be
disclosed therein, the members of the Board of Directors of Carbonics to take
office post-Closing.
 
6.5           Resignation of Carbonics Directors and Executives


 
(a)
The members of the Board of Directors of Carbonics, immediately prior to the
Closing, shall deliver letters of resignation to Carbonics effective on the
latest to occur of (i) ten days after the mailing of the Schedule 14F to
Carbonics‘ stockholders or (ii) ten days after filing the Schedule 14F with the
SEC.

 
 
 
(b)
The members of the Board of Directors or members of Carbonics’ subsidiaries,
immediately prior to the Closing, shall deliver letters of resignation to each
applicable subsidiary, such resignations to be effective immediately following
the appointment of the Westport designee to Carbonics’ Board of Directors.

 
 
 
(c)
The officers of Carbonics Entities, immediately prior to the Closing, shall
deliver letters of resignation to Carbonics and each applicable subsidiary, such
resignations to be effective immediately following the Closing.

 
6.6          Appointment of Director. Carbonics’ Board of Directors shall, prior
to their resignation pursuant to Section 6.5(a) above and prior to the Closing,
take all actions necessary to properly appoint Stephen Schoepfer to the Board of
Directors of Carbonics.
 
6.7           Post-Closing Capital Structure. Carbonics shall take all actions
necessary to insure that, as of the Closing Date, Carbonics’ capital structure
is as set forth in the “Capitalization Summary” set forth in Schedule 6.7.
 
6.8           Maintenance of OTCBB Status. Carbonics shall take all actions
necessary to insure that its common stock continues to be qualified for
quotation on the OTCBB through the Closing Date.
 
6.9           Cross Guarantees. The respective parties shall cause the Cross
Guarantees to be terminated, effective as of the Closing Date.


 
 
6.9           Oil and Gas Properties.  The parties shall cooperate and use their
best efforts to, as soon as practicable after the date hereof, (i) grant to
Seller collateral assignments (in a form prepared by Seller and in the form and
substance reasonably satisfactory to the Carbonics Entities) of the Oil and Gas
Properties of Westport and (ii) grant to Seller and record in the applicable
real property records leasehold deeds of trust (in a form prepared by Seller and
in form and substance reasonably satisfactory to the Carbonics Entities)
encumbering the Oil and Gas Properties securing the New Earthshell
Debenture.  The deeds of trust and collateral assignments referenced above are
sometimes referred to herein collectively as the “Real Estate Security
Instruments.”
 
As used herein, “Oil and Gas Properties” means all of Westport’s rights, title,
interest and estates now owned in and to all leases, oil, gas, coal seam gas,
casinghead gas, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons or mineral fee or lease interests, farm-ins, overriding royalty and
royalty interests, including any reserved or residual interest of whatever
nature now owned or hereafter acquired.
 
6.10           Carbonics Entities Post Closing Oil and Gas Obligations and
Undertakings.  After the Closing, the Carbonics Entities (for the avoidance of
doubt, including Westport) shall take all steps necessary to maintain and
protect the value of the Oil and Gas Properties.  In connection with the
foregoing, the Carbonics Entities:
 
(a)           shall maintain all existing permits issued by the State of Oregon,
or any municipality, district or division, in accordance with all applicable
rules, regulations, and stipulations with respect to such permits and
specifically shall maintain at all time the existing water disposal permit for
the coal-bed methane natural gas project in Coos Bay including the final
approval of the National Pollutant Discharge Elimination System Waste Discharge
Permit by Oregon State’s Department of Environmental Quality;
 
(b)           with respect to all leases relating to the Oil and Gas Properties,
shall make all payments due in a timely manner, renew, prior to expiration, all
leases that may be renewed pursuant to their terms, and use best efforts as
determined by New Earthshell in its reasonable discretion to renew all other
leases prior to their expiration;
 
(c)           with respect to all leases relating to the Oil and Gas Properties,
shall not cause any lease to be released, transfer any lease to any other party,
or otherwise cause Westport to lose its interests under any lease;
 
(d)            shall not grant or convey any rights in the Oil and Gas
Properties to any third party including, without limitation, grant any
overriding royalty interests, liens, or security interests;
 
(e)           shall develop and prepare a detailed plan of development for the
Oil and Gas Properties by December 15, 2010, which plan shall be to the
reasonable satisfaction of New Earthshell, and use best efforts as determined by
New Earthshell in its reasonable discretion to begin the implementation of such
plan by June 15, 2011; and
 
(f)           maintain all liability insurance and property insurance as
required by the State of Oregon or any municipality, district or division in
connection with the permits and leases relating to the Oil and Gas Properties.
 
The covenants and undertakings set forth in this Section 6.10 shall collectively
be referred to as the “Maintenance Obligations.”


 
6.11           Allocation of Purchase  Price.  Within one hundred  twenty (120)
days after the Closing (unless  required sooner to meet the reasonable IRS
filing  requirements  of one of the  parties)  the  parties  agree  to  complete
duplicate IRS Form 8594 ("Asset  Acquisition  Statement") as required by the
Internal  Revenue Code. The parties further agree to make no change or
alteration of the Form 8594 and to file no Supplement Statement Form 8594
without at least fifteen (15) days prior written notice to the other party of
the nature and extent of the changes, which notice shall include the revised or
Supplemental Statement Form 8594.
 
6.12           Lockup Agreement.   The Seller agrees that for a period of ninety
(90) days from the date of the Closing (the “Lockup Period”) it shall not, and
it shall cause its affiliates (including YA Global) not to, sell any shares of
Common Stock of Carbonics without the consent of Carbonics.
 
7.           Additional Agreements.
 
7.1           Access to Information; Confidentiality.  Upon reasonable notice,
the Carbonics Entities shall afford to the officers, employees, accountants,
counsel and other representatives of the Seller, and Westport, reasonable
access, during the period prior to the Closing Date, to all its properties,
books, contracts, commitments and records and, during such period, the Carbonics
Entities shall furnish promptly to Seller or Westport, as the case may be, all
information concerning its business, properties and personnel as such parties
may reasonably request, and the Carbonics Entities shall make available to
Seller or Wesport and their representatives the appropriate individuals,
including attorneys, accountants and other professionals for discussion of its
business, properties and personnel as such parties may reasonably request.
 
7.3           Consents; Approvals.  Prior to the Closing Date, the Carbonics
Entities shall use reasonable efforts to secure required written consent or
waivers under or with respect to the contracts listed in §7.3 of the Buyer’s
Disclosure Schedule.
 
7.4           Continued Disclosure.  From time to time, on and prior to the
Closing Date, Buyer, Carbonics, Westport and Seller shall each promptly notify
the other parties upon becoming aware of any fact, occurrence or event that
would cause any of their respective representations and warranties contained in
Section 4 (Representations and Warranties Relating to Buyer and Carbonics),
Section 5 (Representations and Warranties Relating to Carbonics) or Section 5
(Representations and Warranties of Seller and Westport) to be inaccurate or
incomplete in any material respect.
 
7.5           Supplemental Schedules. Buyer, Carbonics, Westport and Seller may
(but will not be required to) from time to time prior to the Closing Date, by
notice in accordance with the Agreement, supplement or amend their respective
disclosure schedules hereto, including without limitation one or more
supplements or amendments to correct any matter which would otherwise constitute
a breach of any representation, warranty or covenant herein contained; provided,
however, that subject to the last sentence of this Section 7.5 (Supplemental
Schedules), no supplement or amendment will affect the rights or obligations of
the parties to this Agreement.  If a supplement or amendment of any disclosure
schedule materially and adversely affects the benefits to be obtained by Seller
under this Agreement then Seller shall have the right to terminate this
Agreement with such termination being Seller’s and Westport’s sole remedy
relating to matters set forth in amendments and supplements to any disclosure
schedule.  Notwithstanding any other provision hereof, such supplement or
amendment of any disclosure schedule will be effective, so long as this
Agreement has not been terminated Seller as permitted by this Section 7.5
(Supplemental Schedules), to cure and correct for all purposes any breach of any
representation, warranty or covenant relating to such schedule not having read
at all times as so supplemented and amended.
 
7.6           Further Actions.  Upon the terms and subject to the conditions
hereof, the parties hereto shall use all reasonable efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all other things
necessary, proper or advisable to consummate and make effective as promptly as
practicable the transactions contemplated by this Agreement, and to satisfy or
cause to be satisfied all conditions precedent to its obligations under this
Agreement.
 
7.7           Public Announcements.  Carbonics and Seller shall consult with
each other before issuing any press release with respect to the Acquisition or
this Agreement and shall not issue any such press release or make any public
statement without the prior consent of the other party. Notwithstanding the
foregoing either party may issue such press release or make such public
statement without the consent of the other party, provided that such press
release or public statement may upon the advice of outside counsel be required
by law, after giving notice thereof to each other party to this Agreement in
accordance with Section 11 (General Provisions).  Carbonics shall file audited
financial statement on Form 8-K within the time frame provided under the
Securities and Exchange Act of 1934 and the rules and regulations promulgated
thereunder.
 
8.           Conditions to the Acquisition.
 
8.1           Conditions to Obligation of Each Party. The respective obligations
of each party to effect the Acquisition shall be subject to the satisfaction at
or prior to the Closing of the following conditions:
 
(a)           Stockholder Approval.  This Agreement and the Acquisition shall
have been approved and adopted by the requisite vote of the stockholders of the
Seller and the Buyer, or stockholder approval shall not be required in the
opinion of counsel to the party making such claim.
 
 (b)           No Injunctions or Restrains; Illegality. No statute, rule,
regulation, executive order, decree, ruling, temporary restraining order;
preliminary or permanent injunction or other order shall have been enacted,
entered, promulgated, enforced or issued by any court or Governmental Authority
of competent jurisdiction or shall otherwise be in effect which prohibits,
restrains, enjoins or restricts the consummation of the Acquisition.
 
 
 
8.2           Conditions to the Obligations of the Seller.  The obligations of
the Seller, to consummate the Closing are subject to the satisfaction, or waiver
by the Seller, of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Buyer and Carbonics contained herein, and in any certificate
or other writing delivered by Buyer or Carbonics pursuant hereto, shall be true
and correct in all material respects at and as of the Closing Date as if made at
and as of such time, except for (i) changes contemplated by this Agreement; (ii)
those representations and warranties which address matters only as of a
particular date (which shall have been true and correct as of such date)  with
the same force and effect as if made at and as of the Closing Date, and Buyer
shall have received a certificate to such effect signed by a duly authorized
officer of Buyer and Carbonics;
 
(b)           Agreements and Covenants.  The Buyer and Carbonics shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by them at or prior
to the Closing Date, and Seller shall have received a certificate to such effect
signed by a duly authorized officer of Buyer and Carbonics;
 
(d)           Resignations. All of the officers and directors of the Carbonics
Entities shall have delivered to Seller their written resignations as such
officers and directors, which resignations are effective immediately following
the appointment of Stephen Schoepfer to the board of directors of Carbonics.


(e)           OTCBB Status. Carbonics‘ common stock shall continue to be quoted
on the OTCBB as of the Closing Date.


(f)           Buyer and Carbonics shall have delivered or caused to be delivered
to Seller all of the items specified in Section 2.3(a), in each case in form and
substance satisfactory to Seller in its sole discretion.


(g)           No proceeding challenging this Agreement or the transactions
contemplated hereby or seeking to prohibit, alter, prevent or materially delay
the Closing shall have been instituted by any person before any court,
arbitrator or governmental authority nor shall any such proceeding be pending.


(h)           There shall have not occurred any events or developments,
individually or in the aggregate, resulting in a Material Adverse Effect with
respect to either the Buyer or Carbonics.


(i)           All material written consents, assignments, waivers or
authorizations that are required as a result of the transactions contemplated by
this Agreement shall have been obtained.


(j)           The Seller shall have been granted the Real Estate Security
Instruments (as defined in Section 6.9) with respect to all the Oil and Gas
Properties (as defined in Section 6.9) of Westport to secure the obligations
under the New Earthshell Debenture.


(k)           Security Agreement.  The Carbonics Entities (including Westport)
shall have executed and delivered to the Seller the Security Agreement and
provided all the necessary document and related information required to perfect
the security interests granted therein in the sole determination of the Seller.


(l)           Guaranty Agreement.  The Carbonics Entities (including Westport)
shall have executed and delivered to the Seller the Guaranty Agreement.


(m)           Pledge Agreement.  The Carbonics Entities shall have executed and
delivered to the Seller the Pledge Agreement and provided all the necessary
securities, LLC Interest, document and related information required to perfect
the security interests granted therein in the sole determination of the Seller.


(n)           In connection with the Closing, Viridis shall have assigned and
transferred to the Series C Purchaser all Series C Preferred Shares owned by
Viridis and the Series C Purchaser shall have pledged those shares to the Seller
to secure the obligations under the New Earthshell Debenture.


(o)           The Ratification and Amendment Agreement (as amended and
supplemented from time to time, the “Ratification Agreement”) among the parties
listed on Schedule 1 attached thereto (including Carbonics and Viridis), and YA
Global shall have been executed by the parties thereto.


(p)           The form and substance of all actions, proceedings, instruments,
documents and other deliverables required to consummate the transactions
contemplated by this Agreement shall have been satisfactory in all reasonable
respects to Seller and Seller’s counsel.


 
8.3           Conditions to the Obligations of Buyer and Carbonics. The
obligations of Buyer and Carbonics to consummate the Closing are subject to the
satisfaction of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Seller and Westport contained in this Agreement shall be true
and correct in all material respects at and as of the Closing Date as if made at
and as of such time, except for (i) changes contemplated by this Agreement, (ii)
those representations and warranties which address matters only as of a
particular date (which shall have been true and correct as of such date), with
the same force and effect as if made on and as of the Closing Date, and the
Seller and Carbonics shall have received a certificate to such effect signed by
each a duly authorized officer of the Westport; and
 
(b)           Agreements and Covenants.  The Seller shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by them at or prior to the
Closing Date, and Buyer shall have received a certificate to such effect signed
by a duly authorized officer of the Seller;
 
9.           Certain Tax Matters.
 
9.1           Tax Returns. Carbonics shall prepare and file, or cause to be
prepared and filed, at their own expense, all Tax Returns of the Carbonics
Entities (other than Westport), including any amendments thereto, with respect
to any applicable pre-Closing Tax periods (the “Pre-Closing Returns”).  Such
Pre-Closing Returns shall be prepared in a manner consistent with past
practices.  Seller shall prepare and file all Tax Returns for Westport with
respect to any applicable Pre-Closing Tax periods for which Tax Returns have not
been filed as of the Closing Date. Seller shall consult with Carbonics and its
tax advisors in connection with the preparation of such Tax Returns.
 
9.2           Contests.  Carbonics and its duly appointed representatives shall
have the exclusive authority to control any audit or examination by any taxing
authority, and contest, resolve and defend against any assessment for income
Taxes, notice of income Tax deficiency or other adjustment of Taxes relating to
any Pre-Closing Return; provided that, to the extent that such audit could
require Seller or Westport (with respect to any Tax period prior to the Closing)
to pay additional taxes Carbonics shall allow Seller and its duly appointed
representatives to participate at its own expense in such proceeding and shall
not settle such proceeding without the prior written consent of Seller, which
shall not be unreasonably delayed, conditioned or withheld.
 
9.3           Refunds.  Carbonics shall be entitled to any refund of Taxes
received by the Carbonics Entities after the Closing Date relating to periods
before the Closing Date.
 
9.4.           Tax Notices.  If any of the Carbonics Entities receives any
written notice or other communication from any Governmental Authority relating
to any Tax audit or other proceeding (i) relating to any Tax for which the other
party thereto may be obligated to indemnify or pay under this Agreement; or (ii)
which could give rise to a Tax benefit for the other party under this Agreement,
such party shall promptly forward such notice or communication to the other
party.  The Carbonics Entities shall cooperate fully, as and to the extent
reasonably requested by the Seller, in connection with the calculation of any
Taxes and with the preparation and filing of Tax Returns pursuant to this
Agreement, and in connection with any proceeding with respect to Taxes affecting
or relating to the Carbonics Entities.  Such cooperation shall include retention
and (upon the other party’s written request) the provision of records and
information that are reasonably relevant to such presentation and filing and to
any Tax proceeding relating thereto and making employees available on a mutually
convenient basis to provide additional information or explanation of any
material so provided.  Buyer agrees to retain all books and records with respect
to Tax matters pertinent to the Carbonics Entities relating to any Tax period
beginning prior to the Closing Date until the expiration of the statute of
limitations for assessment of the applicable Taxes (and, to the extent notified
by Buyer, any extension thereof), and shall not destroy or otherwise dispose of
any such books and records until such expiration without first providing the
other party or parties with a reasonable opportunity to review and copy the
same.
 
9.5           Tax Sharing Agreements.  Any and all tax sharing and like
agreements, whether or not written, that include the Carbonics Entities, shall
be terminated as of the day before the Closing Date, and after the Closing, the
Carbonics Entities shall not be bound thereby or have any liability thereunder.
 
10.           Termination.
 
Section 10.1                      Termination.  This Agreement may be terminated
at any time prior to the Closing Date, notwithstanding approval thereof by
Westport’s board of directors and stockholders:
 
(a)           by mutual written consent authorized by the Board of Directors of
Buyer and the Board of Directors Seller; or
 
(b)           by either Buyer or Seller if the Acquisition shall not have been
consummated by June 15, 2010 (provided that the right to terminate this
Agreement under this Section shall not be available to a party whose failure to
fulfill any obligation under this Agreement has been the cause of or resulted in
the failure of the Acquisition to occur on or before such date); or
 
(c)           by either Buyer or Seller if a court of competent jurisdiction or
governmental, regulatory or administrative agency or commission shall have
issued a nonappealable final order, decree or ruling or taken any other action
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Acquisition.
 
10.2           Effect of Termination.  In the event of a termination of this
Agreement pursuant to this Section, this Agreement shall forthwith become void
and there shall be no liability on the part of any party hereto or any of its
affiliates, directors, officers, stockholders or members except (i) as set forth
in Section 11.3 below, and (ii) nothing herein shall relieve any party from
liability for any breach hereof occurring prior to termination.
 
10.3           Fees and Expenses.                                           All
fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses, whether or not the Acquisition is consummated.
 
11.           General.
 
11.1           Governing Law; Consent to Jurisdiction.  Each of the parties
hereto:
 
(a)           consents to submit itself to the personal jurisdiction of (i) the
United States District Court for the Southern District of New York in the event
any dispute arises out of this Agreement or any of the transactions contemplated
by this Agreement to the extent such court would have subject matter
jurisdiction with respect to such dispute and (ii) the courts of the state of
New York sitting in New York county otherwise;
 
(b)           agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court;
 
(c)           agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than such courts;
 
(d)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
substantially in similar form of mail), postage prepaid, to a party at its
address set forth in Section 11.3 (Notices) or at such other address of which a
party shall have been notified pursuant thereto; and
 
(e)           agrees that nothing contained herein shall affect the right to
effect service of process in any other manner permitted by law.
 
11.2           Assignment; Guarantee of Obligations.  This Agreement shall not
be assigned by operation of law or otherwise, except that Seller may assign all
or any of its rights hereunder to any Person directly or indirectly controlling,
controlled by or under common control with Seller, provided that no such
assignment shall relieve the assigning party of its obligations hereunder.
 
11.3           Notices.  All notices and other communications required or
permitted hereunder will be in writing and will be delivered by hand or sent by
overnight courier, fax or e-mail to:
 
if to any of the Carbonics Entities:
 
c/o Carbonics Capital Corporation
One Penn Plaza, Suite 1612
New York, NY 10019
Fax: (646) 572-6336
Attention: CEO
 
if to the Seller or Westport:
 
New Earthshell Corporation
101 Hudson Street, Suite 3700
Jersey City, NJ 07302
Fax: (201) 985-8266
e-mail:mangelo@yorkvilleadvisors.com
Attention: President
 
with a copy to:
 
David Gonzalez, Esq.
110 Hudson Street, Suite 3700
Jersey City, NJ 07302
Fax: (201) 985-8744
e-mail:dgonzalez@yorkvilleadvisors.com


 
Each party may furnish an address substituting for the address given above by
giving notice to the other party in the manner prescribed by this Section
11.3.  All notices and other communications will be deemed to have been given
upon actual receipt by (or tender to and rejection by) the intended recipient or
any other person at the specified address of the intended recipient.
 
11.4           Severability.  In the event that any provision of this Agreement
is held to be unenforceable by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party.  Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties so
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible.
 
11.5           Construction.  The titles of the sections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.  Unless the context of this Agreement clearly requires
otherwise: (a) references to the plural include the singular, the singular the
plural, and the part the whole, (b) references to one gender include all
genders, (c) “or” has the inclusive meaning frequently identified with the
phrase “and/or,” (d) “including” has the inclusive meaning frequently identified
with the phrase “including but not limited to” or “including without
limitation,” and (e) references to “hereunder,” “herein” or “hereof” relate to
this Agreement as a whole.  Any reference in this Agreement to any statute,
rule, regulation or agreement, including this Agreement, shall be deemed to
include such statute, rule, regulation or agreement as it may be modified,
varied, amended or supplemented from time to time.
 
11.6           Entire Agreement.  This Agreement embodies the entire agreement
and understanding among the parties hereto with respect to the subject matter of
this Agreement and supersedes all prior or contemporaneous agreements,
undertakings and understandings (other than the Confidentiality Letter), both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof.
 
11.7           Amendment and Waiver.  This Agreement may be amended only by a
written agreement executed by the parties hereto.  No provision of this
Agreement may be waived except by a written document executed by the party
entitled to the benefits of the provision.  No waiver of a provision will be
deemed to be or will constitute a waiver of any other provision of this
Agreement.  A waiver will be effective only in the specific instance and for the
purpose for which it was given, and will not constitute a continuing waiver.
 
11.8           Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reasons of this
Agreement.
 
11.9           Failure or Indulgence Not Waiver; Remedies Cumulative.  No
failure or delay on the part of any party hereto in the exercise of any right
hereunder shall impair such right to be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or of any other right.  All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available.
 
11.10           Negotiation of Agreement.  Each of the parties acknowledges that
it has been represented by independent counsel of its choice throughout the
negotiations that have preceded the execution of this Agreement and that it has
executed the same with consent and upon the advice of said independent
counsel.  Each party and its counsel cooperated in the drafting and preparation
of this Agreement and the documents referred to herein, and any and all drafts
relating thereto shall be deemed the work product of the parties and may not be
construed against any party by reason of its preparation.  Accordingly, any rule
of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against the party that drafted it is of no
application and is hereby expressly waived.  The provisions of this Agreement
shall be interpreted in a reasonable manner to effect the intentions of the
parties and this Agreement.
 
11.11           Counterparts.  This Agreement may be executed in any number of
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
 

 
 
 
 













{SIGNATURES APPEAR ON FOLLOWING PAGE}

 
 
 
 



IN WITNESS WHEREOF, the Buyer, Seller, Carbonics and Westport have caused this
Agreement to be executed as of the date first above written.
 


 
BUYER:
WESTPORT ENERGY ACQUISITION, INC.
By:_/s/ Kevin Kreisler__________ ___
Name: Kevin Kreisler
Title:  Chairman
 
SELLER:
NEW EARTHSHELL CORPORATION
 
By:_/s/ Troy Rillo__________________
Name:  Troy Rillo
Title:   President
 
 
 
CARBONICS CAPITAL CORPORATION
By:_/s/ Kevin Kreisler_______________
Name: Kevin Kreisler
Title:  Chairman
 
 
 
WESTPORT ENERGY LLC
By:_/s/ Kevin Kreiselr_______________
Name:  Troy Rillo
Title:   Manager






 
 
 
 

SCHEDULES








NOTES TO DISCLOSURE SCHEDULES
 
These Schedules are being furnished in connection with the LLC Membership
Interest Purchase Agreement dated as of August __, 2010 (the “Agreement”) by and
among the Buyer, Seller, Carbonics and Westport as referred to
therein.  Capitalized terms used and not otherwise defined herein have the
meanings assigned to such terms contained in the Agreement.  The inclusion of
any information in the Schedules shall be deemed not to be an admission,
acknowledgement or evidence that such information is required to be listed in
the Schedules or is material to any party or outside the Ordinary Course of
Business.

























 
 
 
 

SCHEDULE 3


BUYER’S DISCLOSURE SCHEDULE

 
 
 
 





































{Insert Buyer’s Disclosure Schedule}

























 
 
 
 

SCHEDULE 4


SELLER’S DISCLOSURE SCHEDULE



 
 
 
 





























{Insert Seller’s Disclosure Schedule}



























 
 
 
 

SCHEDULE 4.4






Minority Interest Fund (II), LLC (“MIF”)
There are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of Carbonics or any of its subsidiaries or by which Carbonics or any of its
subsidiaries is or may become bound with respect to MIF.  Any amounts
outstanding to MIF, including interest, costs, or other amounts, and Series C
Preferred Shares have either been converted into common stock or have been
waived.




Blackfield, LLC, Mammoth Corporation, RAKJ Holdings, Inc.
There are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of Carbonics or any of its subsidiaries or by which Carbonics or any of its
subsidiaries is or may become bound with respect to Blackfield, LLC, Mammoth
Corporation, or RAKJ Holdings, Inc.


Greenshift Corporation Payables
The following trade payables were incurred by Greenshift Corporation but
previously recorded as Carbonics’ payables.  Each of these payables has been
assumed by GreenShift Corporation and Carbonics has no obligation,
responsibility, or liability with respect to any of these payables.


Golden State Equity Investors (“GSEI”)
There is a judgment against Carbonics in favor of GSE in the amount of
$62,500.00.  Other than the above referenced obligation, there are no
outstanding judgments against Carbonics or any of its subsidiaries.


Series C Preferred Stock
The following Series C Preferred Shares are outstanding:
921,890 shares held by Viridis Capital, LLC
Other than the above referenced shares, there are no other shares of Series C
Preferred Stock outstanding or any obligation by which Carbonics is or may
become bound to issue any additional shares of Series C Preferred Stock.


Series D Preferred Stock
There are no shares of Series D Preferred Stock outstanding nor does Carbonics
have any obligation or commitment to issue any shares of Series D Preferred
Stock.


Consulting Agreements
Carbonics entered into a number of consulting agreements during the year ended
December 31, 2009, pursuant to which Carbonics undertook to issue certain shares
of Carbonics’ common stock for services rendered by such consultants.  All
amounts due under each relevant consulting agreement was fully repaid in common
stock during the year ended December 31, 2009.  There are no outstanding amounts
due under any consulting agreements.







 
 
 
 

SCHEDULE 6.7


POST-CLOSING CAPITAL STRUCTURE

 
 
 
 

 


 
Carbonics Capital Corporation
 
A DELAWARE CORPORATION
 
COMMON SHARES AUTHORIZED: 10,000,000,000
 
PREFERRED SHARES AUTHORIZED: 20,000,000
 
Par Value: $0.0001
 


 
CAPITALIZATION SUMMARY-PRO FORMA
 
(As of Carbonics-Westport Closing Date)
 



   
Common Shares Authorized
 
Common Shares Outstanding:
10,000,000,000
 
2,879,301,216
   
Series C Preferred Shares Outstanding
921,890
   
Options Outstanding:
None
   
Warrants Outstanding:
2,750,000
       



Outstanding Debt:


Debenture Reference
Issuance Date
Conversion Price (calculated as of 6/30/10)
Original Principal Amount
Outstanding Principal (as of 06/30/10)
Outstanding Interest (as of 06/30/10)
 
No. CCP-4
2/8/2006
 $                0.0001
 $          3,050,369.00
 $       920,666.00
 $           243,536.91
No. CCP-3
10/12/2005
 $                0.0001
 $          1,475,000.00
 $       592,360.00
 $           214,989.77
No. GSHF-3-1
6/26/2007
 $                0.0001
 $             570,000.00
 $       570,000.00
 $           209,000.00
No. CICS-5
6/30/2009
 $                0.0001
 $          4,000,000.00
 $    4,000,000.00
 $           486,666.67
No. CICS-6
6/24/2010
 $                0.0003
 $        27,640,712.00
 $  27,640,712.00
 $                            -
TOTAL
   
 $  33,723,738.00
 $       1,154,193.34





*As of the date hereof.

 
 
 
 



EXHIBITS









 
 
 
 

EXHIBIT A


LLC INTEREST ASSIGNMENT





 
 
 
 

ASSIGNMENT OF MEMBERSHIP INTEREST




THIS ASSIGNMENT OF MEMBERSHIP INTEREST (this "Assignment") dated as of August
17, 2010 is made by and between NEW EARTHSHELL CORPORATION ("Assignor") and
WESTPORT ENERGY ACQUISITION, INC. ("Assignee").




RECITALS




A.            Assignor is the holder of a 100% membership interest (the
"Membership Interest") in WESTPORT ENERGY, LLC, a Delaware limited liability
company ("Westport"); and


B.           Assignor desires to transfer and assign to Assignee the Membership
Interest pursuant to the terms of that certain LLC Membership Interest Purchase
Agreement dated August 17, 2010 among Assignor, Assignee, Westport and Carbonics
Capital Corporation (the “Purchase Agreement”); and


C.           Assignee desires to accept the assignment of the Membership
Interest and to accept and assume the terms and conditions of the Operating
Agreement of Westport, as amended or restated (the "Operating Agreement") with
respect to the Membership Interest.


In consideration of the premises, the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:


1. Assignment. Subject to the terms and conditions of this Assignment and the
Purchase Agreement, Assignor hereby transfers and assigns to Assignee the
Membership Interest.


2. Admission as Substituted Member. As of the date hereof, and subject to the
terms and conditions of this Assignment, Assignee shall become a substituted
member in Westport with respect to the Membership Interest in compliance with
the terms of the Operating Agreement.


3. Assumption. Assignee agrees to accept, adopt and be bound by the terms,
provisions and conditions of the Operating Agreement.


4. Representations by Assignor. Assignor does hereby represent and warrant to
Assignee that: (i) Assignor is the legal and beneficial owner and holder of the
Membership Interest and (ii) the Membership Interest is not subject to any lien
or assessment by any of Assignor's creditors or by any other person or entity.


5. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective heirs, legal
representatives, successors and assigns.


6. General Provisions.


(a) Entire Agreement. Except for the Purchase Agreement and any related
documents executed by the parties in connection with the Purchase Agreement (all
of which shall remain in effect to the extent provided by their respective
terms) this Assignment supersedes any prior or contemporaneous understandings or
agreements between the parties respecting the subject matter hereof and
constitutes the entire understanding and agreement between the parties with
respect to the assignment of the Membership Interest.


(b) Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York.


(c) Further Assurances. The parties hereto covenant and agree that they will
execute such further instruments and documents as may be necessary or convenient
to effectuate and carry out the transaction contemplated by this Assignment.


(d) Counterpart Execution. This Assignment may be executed in any number of
counterparts, all of which together shall for all purposes constitute one
agreement, binding on all the parties hereto, notwithstanding that all the
parties hereto have not signed the same counterpart.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 
 
 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment effective
as of the day and year first above written.




ASSIGNOR:
 
 
NEW EARTHSHELL CORPORATION
 
 
 
By: ____________________________
       Name: Troy Rillo
Title:  President
 
ASSIGNEE:
 
 
WESTPORT ENERGY ACQUISITION, INC.
 
 
By: ___________________________
       Name: Stephen Schoepfer
Title:   Chief Executive Officer
 
















 
 
 
 

EXHIBIT B


NEW EARTHSHELL DEBENTURE
















































































































{Insert New Earthshell Debenture}









 
 
 
 

EXHIBIT C
 


 
SECURITY AGREEMENT
 


































































































{Insert Security Agreement}

























































 
 
 
 

EXHIBIT D


GUARANTY AGREEMENT






































































































{Insert Guaranty Agreement}



























































 
 
 
 

EXHIBIT E


PLEDGE AGREEMENT





 
 
 
 

































{Insert Pledge Agreement}





 
 
 
 

EXHIBIT F


GREENSHIFT INDEMNIFICATION





 
 
 
 

INDEMNIFICATION
 
This Indemnification (this “Indemnification”), dated as of August 17, 2010, is
being given by Greenshift Corporation, a Delaware corporation with a principal
place of business at One Penn Plaza, Suite 1612, New York, NY 10019
(“Greenshift”) in connection with the transactions contemplated by that certain
LLC Membership Interest Purchase Agreement dated August 17, 2010 between and
among New Earthshell Corporation, as seller (“Seller”), Westport Energy LLC
(‘Westport”), Carbonics Capital Corp (“Carbonics”) and Westport Energy
Acquisition, Inc., as buyer (the “Purchase Agreement”).  Seller, Westport, Buyer
and Carbonics and their respective directors, officers, members, employees,
agents and affiliates may be referred to herein individually as an "Indemnitee"
and together as the "Indemnitees."
 
Greenshift acknowledges that Seller and Westport are expressly relying on this
Indemnification in consummating the transactions contemplated by the Purchase
Agreement, and would not consummate such transactions but for this
Indemnification.
 
Greenshift, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, intending to be legally bound, hereby agrees as
follows:
 
1.  Indemnification.
 
(a)  Greenshift agrees to indemnify the Indemnitees, and hold them harmless from
and in respect of any assessment, loss, damage, liability, cost and expense
(including, without limitation, interest, penalties, and reasonable attorneys’
fees) imposed upon or incurred by any of the Indemnitees resulting from any
breach of representation, warranty, covenant, obligation or other agreement in
any material respect, made or undertaken by Carbonics in the Purchase Agreement
and any ancillary documents executed by Carbonics in connection with the pre
closing deliveries pursuant to Section 2.3(a) of the Purchase Agreement (the
“Transaction Documents“). Assertion by any Indemnitee of its rights to
indemnification under this Indemnification shall not preclude any other rights
or remedies of the Indemnitee in respect thereof.


 (b)  If any claim, action or proceeding is brought against an Indemnitee
arising out of a claim that is the subject of indemnification under the
Transaction Documents and this Indemnification, the Indemnitee shall provide
Greenshift prompt written notice of the same, together with the basis for
seeking indemnification (the “Indemnification Notice”).  Upon receipt of an
Indemnification Notice by Greenshift, Greenshift shall inform the Indemnitee,
within five (5) business days after receipt of the Indemnification Notice,
whether Greenshift elects to compromise or defend such claim, action or
proceeding.  Greenshift shall have the right, at its option, to compromise the
claim, at its own expense.  In the event Greenshift elects to defend the claim,
action or proceeding that is the subject of the Indemnification Notice, the
Indemnitee shall have the right to control the defense of such claim.  All costs
and expenses incurred, including legal fees, in connection with the compromise
or defense of any claim covered by this Indemnification shall be paid by
Greenshift. 


2. Parties in Interest.  All the terms and provisions of this Indemnification
shall be binding upon, shall inure to the benefit of, and shall be enforceable
by the prospective heirs, beneficiaries, representatives, successors and assigns
of the Indemnitees.
 
3. Entire Agreement.  This Indemnification supersedes all prior agreements and
understandings between the parties with respect to the subject matter
hereof.  This Indemnification shall not be amended except by a writing signed by
Greenshift and the Indemnitees or their respective successors or assigns.
 
4. Headings.  The section and paragraph headings contained in this
Indemnification are for reference purposes only and shall not affect in any way
the meaning or interpretations of this Indemnification.
 
5. Governing Law.  This Indemnification shall be governed exclusively by and
construed and enforced in accordance with the laws of the State of New York and
any action brought in connection with this Indemnification shall be brought only
in the Federal or State courts sitting in New York county, New York.
 
6. Effect.  In the event any portion of this Indemnification is deemed to be
null and void under any state, provincial, or federal law, all other portions
and provisions not deemed void or voidable shall be given full force and
effect.`
 
7. Counterparts.  This Indemnification may be executed in one or more
counterparts and by transmission of a facsimile or digital image containing the
signature of an authorized person, each of which shall be deemed and accepted as
an original, and all of which together shall constitute a single
instrument.  Greenshift represents and warrants that the person executing this
Indemnification on its behalf has been duly authorized to execute this
Indemnification.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 
 
 

IN WITNESS WHEREOF, the undersigned has executed and delivered this
Indemnification as of the date first above written.
 


GREENSHIFT CORPORATION




 
By:  _________________________
         Name: Kevin Kreisler
Title:  Chairman





 
 
 
 



EXHIBIT G


STOCK PURCHASE AGREEMENT
(SERIES C PREFERRED SHARES)





 
 
 
 

STOCK PURCHASE AGREEMENT
 
 
THIS AGREEMENT is effective the 17th day of August, 2010
 


 
AMONG:
 
VIRIDIS CAPITAL, LLC, a company formed pursuant to the laws of the State of New
Jersey and having an office for business located at One Penn Plaza, Suite 1612,
New York, New York 10119  (“Seller”)
 
AND:
 
4 SEA-SONS LLC, a company formed pursuant to the laws of the State of Delaware
and having an office for business located at 4 Buchak Circle, Princeton
Junction, NJ 08550 (“Purchaser”)
 
 
WHEREAS:

 
A.
Seller is the beneficial owner of NINE HUNDRED TWENTY ONE THOUSAND EIGHT HUNDRED
NINETY (921,890) shares of the Series C Preferred Stock of CARBONICS CAPITAL
CORPORATION (“CICS”), which shares correspond to SEVENTY THREE PERCENT (73%) of
the fully diluted issued and outstanding capital stock of CICS (the “Acquisition
Shares”).



B.
Purchaser desires to purchase and acquire and Seller desires to sell, convey,
assign and transfer, or cause to be sold, conveyed, assigned and transferred, to
Purchaser the Acquisition Shares pursuant to this Agreement.



 
NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:


 
ARTICLE I
THE ACQUISITION
 
Section 1.1                       Purchase and Sale of Acquisition Shares
 
Seller hereby agrees to sell to Purchaser the Acquisition Shares in exchange for
ten dollars ($10) (the “Purchase Price”) on the Closing Date and to transfer to
Purchaser, upon receipt by the Seller of the Purchase Price, the Acquisition
Shares. In connection with the transfer of the Acquisition Shares, Seller shall
execute and deliver to Purchaser at the Closing a Stock Assignment,
substantially in the form set forth in Annex 1 to this Agreement transferring
the Acquisition Shares to Purchaser.
 


 


 
 
Section 1.2                      Closing
 
The consummation of the transactions contemplated by this Agreement (the
"Closing") shall take place on or before August 17, 2010 (the date of the
Closing being herein referred to as the "Closing Date").
 


 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 


 
Section 2.1                      Ownership of Acquisition Shares.  Seller hereby
represents and warrants that it is owner of the Acquisition Shares and that the
Acquisition Shares are (or shall be as of the Closing) free and clear of all
liens, encumbrances or security interests of any kind except for liens in favor
of YA Global Investments, L.P. (the “Existing Liens”).  The Purchaser hereby
represents and warrants that the Acquisition Shares shall remain subject to the
Existing Liens after the Closing.
 


 
ARTICLE III
GENERAL PROVISIONS
 
Section 3.1                      Expenses
 
Each of the Parties hereto shall pay its own fees and expenses (including the
fees of any attorneys, accountants, or others engaged by such Party) in
connection with this Agreement and the transactions contemplated hereby whether
or not the transactions contemplated hereby are consummated.


Section 3.2                      Paragraph Headings and Language Interpretations
 
The paragraph headings contained herein are for reference only and shall not be
considered substantive provisions of this Agreement. The use of a singular or
plural form shall include the other form, and the use of a masculine, feminine
or neuter gender shall include the other genders, as applicable.


Section 3.3                      Notices
 
All notices, claims, demands, and other communications hereunder shall be in
writing and shall be deemed given upon (a) confirmation of receipt of a
facsimile transmission, (b) confirmed delivery by a standard overnight carrier
or when delivered by hand, or (c) the expiration of five (5) business days after
the day when mailed by registered or certified mail (postage prepaid, return
receipt requested), addressed to the respective parties at the following
addresses (or such other address for a party as shall be specified by like
notice) noted in the preamble hereto.


Section 3.4                      Assignments
 
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns; provided, however, that neither this Agreement nor any of the
rights, interests, or obligations hereunder may be assigned by any of the
Parties hereto without the prior written consent of the other Party.
 


 
Section 3.5                      Entire Agreement
 
This Agreement (including the Annexes hereto) embodies the entire agreement and
understanding of the Parties with respect to the transactions contemplated
hereby and supersedes all prior written or oral commitments, arrangements,
understandings and agreements with respect thereto.


Section 3.6                      Modifications, Amendments and Waivers
 
This Agreement may be amended only by a written agreement executed by the
parties hereto.  No provision of this Agreement may be waived except by a
written document executed by the party entitled to the benefits of the
provision.  No waiver of a provision will be deemed to be or will constitute a
waiver of any other provision of this Agreement.  A waiver will be effective
only in the specific instance and for the purpose for which it was given, and
will not constitute a continuing waiver.


Section 3.7                      Counterparts
 
This Agreement may be executed in two (2) or more counterparts, all of which
shall be considered one (1) and the same agreement and each of which shall be
deemed an original.  Each Party shall receive a fully signed copy of this
Agreement.


Section 3.8                      Severability
 
If any one (1) or more of provisions of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Agreement shall not be affected thereby.  To
the extent permitted by applicable law, each party waives any provision of law,
which renders any provision of this Agreement invalid, illegal or unenforceable
in any respect.


Section 3.10                      Binding Effect
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors, legal representatives and
assigns.
 


 


 
 [SIGNATURE PAGE FOLLOWS]
 


 

 
 
 
 

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 


 
VIRIDIS CAPITAL, LLC






By:_________________________________
 
Name:  Kevin Kreisler

 
Title:    Managing Member





4 SEA-SONS LLC






By:__________________________________
 
Name: Stephen J. Schoepfer

 
Title:   President







 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
ANNEX 1
 


 


 


 


 


 


 


 


 


 


 


 


 
STOCK ASSIGNMENT
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
STOCK ASSIGNMENT
 


 


 
FOR VALUE RECEIVED, effective this 17th day of August, 2010 (the “Effective
Date”), VIRIDIS CAPITAL, LLC (“Seller”), does hereby irrevocably sell, assign
and transfer unto 4 SEA-SONS LLC (“Purchaser”), NINE HUNDRED TWENTY ONE THOUSAND
EIGHT HUNDRED NINETY (921,890) shares of the Series C Preferred Stock of
CARBONICS CAPITAL CORPORATION (“CICS”) corresponding to SEVENTY THREE PERCENT
(73%) of the fully diluted issued and outstanding capital stock of CICS (the
“Acquisition Shares”), standing in the name of Seller on the books of said
corporation and does hereby irrevocably constitute and appoint Purchaser
attorney to transfer the said stock on the books of the within corporation with
full power of substitution in the premises.
 
VIRIDIS CAPITAL, LLC




By:           
Name:           Kevin Kreisler
Title:           Managing Member




 


 





 
 
 
 
